UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54449 Cyclone Power Technologies, Inc. (Exact name of registrant as specified in its charter) Florida 26-0519058 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) th Ct Pompano Beach, Florida (Address of principal executive offices) (Zip Code) (954)943-8721 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No As of November 15, 2013, there were 260,318,627 shares of the registrant’s common stock issued and outstanding. CYCLONE POWER TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 (audited) 2 Condensed Consolidated Statements of Operations for the nine months and three months ended September 30, 2013 and 2012 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 CYCLONE POWER TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ 151,055 $ 14,888 Inventory, net 450,623 641,306 Other current assets 45,470 59,790 Total current assets 647,148 715,984 PROPERTY AND EQUIPMENT Furniture, fixtures, and equipment 488,261 475,669 Accumulated depreciation ) ) Net property and equipment 369,083 376,177 OTHER ASSETS Patents, trademarks and copyrights 566,727 564,258 Accumulated amortization ) ) Net patents, trademarks and copyrights 380,068 406,686 Other assets 2,560 1,360 Total other assets 382,628 408,046 Total Assets $ 1,398,859 $ 1,500,207 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 447,982 $ 360,630 Accounts payable and accrued expenses-related parties 1,900,186 1,694,050 Notes and other loans payable- net 954,573 666,094 Derivative liabilities-notes payable 106,592 - Notes and other loans payable-related parties 765,761 727,339 Capitalized lease obligations-current portion 5,192 4,541 Deferred revenue and license deposits 416,186 626,586 Total current liabilities 4,596,472 4,079,240 NON CURRENT LIABILITIES Capitalized lease obligations-net of current portion 14,277 18,395 Total non-current liabilities 14,277 18,395 Total Liabilities 4,610,749 4,097,635 Commitments and contingencies STOCKHOLDERS' DEFICIT Series B preferred stock, $.0001 par value, 1,000 shares authorized, 1,000 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively. - - Common stock, $.0001 par value, 300,000,000 shares authorized, 256,132,329 and 238,889,929 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively. 25,613 23,889 Additional paid-in capital 47,754,178 46,020,972 Treasury stock, 3,000,000 shares, at cost ) - Prepaid expenses with common stock ) ) Stock subscription receivable ) ) Accumulated deficit (inclusive of non-cash derivative losses of $30,821,832 and other losses of $20,011,934 at September 30, 2013 and non-cash derivative losses of $30,774,710 and other losses of $17,948,634 at December 31, 2012) ) ) Total stockholders' deficit-Cyclone Power Technologies Inc. ) ) Non controlling interest in consolidated subsidiaries 848,995 159,560 Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ 1,398,859 $ 1,500,207 The accompanying notes are an integral part of these condensed consolidated financial statements 2 CYCLONE POWER TECHNOLOGIES, INC. CONDENSED CONSOLIDATEDSTATEMENTS OF OPERATIONS (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, REVENUES $ 715,382 $ 882,490 $ 212,500 $ 502,045 COST OF GOODS SOLD 428,556 555,346 133,134 333,438 Gross profit 286,826 327,144 79,366 168,607 OPERATING EXPENSES Advertising and promotion 3,502 71,585 2,495 32,783 General and administrative 1,447,886 1,782,334 572,235 475,810 Research and development 573,600 772,468 202,829 273,645 Total operating expenses 2,024,988 2,626,387 777,559 782,238 Operating loss ) OTHER (EXPENSE) INCOME Other (expense) - Derivative income -notes payable 595 - 595 - Derivative income -warrants - 114,626 - - Interest (expense) Total other (expense) Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding 242,791,040 228,635,399 246,939,524 235,532,775 The accompanying notes are an integral part of these condensed consolidated financial statements 3 CYCLONE POWER TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 48,773 46,194 Issuance of restricted common stock, options and warrants for services 723,001 1,002,867 Issuance of restricted common stock for debt refinancing - 25,600 Issuance of restricted common stock for contract penalty - 50,000 Warrants issued pursuant to repayment of debt in common stock 119,782 - Income from derivative liability-Notes payable ) - Income from derivative liability-warrants - ) Amortization of derivative debt discount 47,717 - Loss on debt conversion via common stock-net 11,518 - Amortization of prepaid expenses via common stock & warrants 65,957 120,034 Changes in operating assets and liabilities: Decrease in account receivable - 178,311 Decrease in inventory 190,683 48,836 Decrease (increase) in other current assets 14,320 ) (Increase) decrease in other assets ) 266 Increase in accounts payable and accrued expenses 159,490 178,275 Increase in accounts payable and accrued expenses-related parties 260,136 191,818 Decrease in deferred revenue and deposits ) ) Decrease in factored receivables - ) Net cash used by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Expenditures incurred for patents, trademarks and copyrights ) ) Expenditures for property and equipment ) ) Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of capitalized leases ) ) Proceeds from debt 870,000 925,000 Repayment of debt ) ) Proceeds from sale of common stock, net of direct offering costs 100,000 738,929 Increase in related party notes and loans payable-net 38,422 62,608 Net cash provided by financing activities 843,033 1,298,383 Net increase in cash 136,167 31,922 Cash, beginning of period 14,888 66,486 Cash, end of period $ 151,055 $ 98,408 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Payment of interest in cash $ 25,855 $ 29,358 NON CASH INVESTING AND FINANCING ACTIVITIES: Issuance of 675,000 shares of Common stock for repayment of related party payables $ 54,000 $ - Issuance of 612,500 shares of Common stock for accrued expenses $ 45,875 $ - Issuance of 4,920,833 shares of Common stock for debt repayment $ 343,672 $ - Issuance of 342,996 shares of Common stock for payment of debt interest $ 20,994 $ - Issuance of 739,772 shares of Common stock for prepaid interest and debt commission $ - $ 120,034 Issuance of 2,000,000 shares of Common stock for cashless warrant exercise $ - $ 380,000 Issuance of 1,500,000 shares of Common stock pursuant to purchase of Advent Power Systems Inc. $ - $ 330,000 Issuance of 125,000 shares of Common stock for consulting agreement $ - $ 27,500 The accompanying notes are an integral part of these condensed consolidated financial statements 4 CYCLONE POWER TECHNOLOGIES, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – ORGANIZATIONAL AND SIGNIFICANT ACCOUNTING POLICIES A. ORGANIZATION AND OPERATIONS Cyclone Power Technologies, Inc. (the “Company”) is the successor entity to the business of Cyclone Technologies LLLP (the “LLLP”), a limited liability limited partnership formed in Florida in June 2004. The LLLP was the original developer and intellectual property holder of the Cyclone engine technology. The Company is primarily a research and development engineering company whose main purpose is to develop, commercialize, market and license its Cyclone engine technology. In the third quarter of 2010, the Company established a subsidiary, Cyclone-WHE LLC (the “WHE Subsidiary”) to market the waste heat recovery systems for all Cyclone engine models. As of September 30, 2013, the Company had a 74.46% controlling interest in the WHE Subsidiary. In March 2012, the Company established Cyclone Performance LLC (“Cyclone Performance”) f/k/a Cyclone-TeamSteam USA, LLC. The purpose of Cyclone Performance is to build, test and run a vehicle utilizing the Company’s engine. As of September 30, 2013, the company had a 95% controlling interest in Cyclone Performance. B. PRINCIPLES OF CONSOLIDATION AND BASIS OF PRESENTATION The unaudited condensed consolidated financial statements include the accounts of the Company, its 74.46% owned WHE Subsidiary and its 95% owned subsidiary Cyclone Performance. All material inter-company transactions and balances have been eliminated in the condensed consolidated financial statements. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the SEC. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States for complete consolidated financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. The accounting principles utilized by the Company require the Company to make judgments, estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements, the reported amounts of revenues and expenses, cash flows and the related footnote disclosures during the periods. On an on-going basis, the Company reviews and evaluates its estimates and assumptions, including, but not limited to, those that relate to the realizable value of inventory, identifiable intangible assets and other long-lived assets, contracts, income taxes and contingencies. Actual results could differ from these estimates. C. CASH Cash includes cash on hand and cash in banks. The Company maintains cash balances at several financial institutions. D. COMPUTATION OF LOSS PER SHARE Net loss per share is computed by dividing the net loss by the weighted average number of common shares outstanding during the period. Diluted net loss per share is not presented as the conversion of the preferred stock and exercise of outstanding stock options and warrants would have an anti-dilutive effect. As of September 30, 2013 and 2012, total anti-dilutive shares amounted to approximately 19.3 and 18.7 million shares, respectively. 5 E. INCOME TAXES Income taxes are accounted for under the asset and liability method as stipulated by ASC 740, “ Income Taxes ” (“ASC 740”). Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under ASC 740, the effect on deferred tax assets and liabilities or a change in tax rate is recognized in income in the period that includes the enactment date. Deferred tax assets are reduced to estimated amounts to be realized by the use of a valuation allowance. A valuation allowance is applied when in management’s view it is more likely than not (50%) that such deferred tax will not be utilized. In the unlikely event that an uncertain tax position exists in which the Company could incur income taxes, the Company would evaluate whether there is a probability that the uncertain tax position taken would be sustained upon examination by the taxing authorities. Reserves for uncertain tax positions would be recorded if the Company determined it is probable that a position would not be sustained upon examination or if payment would have to be made to a taxing authority and the amount is reasonably estimated. As of September 30, 2013, the Company does not believe it has any uncertain tax positions that would result in the Company having a liability to the taxing authorities. Interest related to the unrecognized tax benefits is recognized in the condensed consolidated financial statements as a component of income taxes. The Company’s tax returns are subject to examination by the federal and state tax authorities for the years ended 2009 through 2012. F. REVENUE RECOGNITION The Company’s revenue recognition policies are in compliance with ASC 605, “ Revenue Recognition – Multiple Element Arrangements ”, and Staff Accounting Bulletin (“SAB”) 104, Revenue Recognition . Revenue is recognized at the date of shipment of engines and systems, engine prototypes, engine designs or other deliverables to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Revenue from contracts for multiple deliverables and milestone methods recognition are evaluated and allocated as appropriate. The Company has determined that the milestone method of revenue recognition (ASC 605-28) is appropriate for two of the Company’s contracts which specifically enumerate approved work effort milestones required for remuneration – the Company’s contract with the U.S. Army / TARDEC and the Amended and Restated Technology Application License Agreement with Phoenix Power Group LLC. The Company achieved the first milestone on its contract with the U.S. Army in July 2012 and for all of 2012 recognized revenue and related costs of goods sold of approximately $753,000 and $428,000, respectively.In the first nine months of 2013, the Company achieved two additional milestones on the U.S. Army contract and recognized additional revenue and related cost of goods sold of approximately $503,000 and $295,000, respectively.With respect to the amended Phoenix license, the Company achieved one milestone in the third quarter of 2013 and recognized revenue and related cost of goods sold of approximately $150,000 and $133,000 respectively. All revenue and costs of goods sold are included in the accompanying condensed consolidated statements of operations. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as deferred revenue on the condensed consolidated balance sheet. The Company does not allow its customers to return prototype products. Current contracts do not require the Company to provide any warranty assistance after the “deliverable” has been accepted. It is the Company’s intention when it has royalty revenue from its contracts to record royalty revenue periodically when earned, as reported in sales statements from customers. The Company does not have any royalty revenue to date. G. WARRANTY PROVISIONS Current contracts do not require warranty assistance subsequent to acceptance of the “deliverable R&D prototype” by the customer. For products that the Company will sell in the future, warranty costs are anticipated to be borne by the manufacturing vendor. 6 H. INVENTORY Inventory is recorded at the lower of cost or market. Costs include material, labor and allocated overhead to manufacture a completed engine. These costs are periodically evaluated to determine if they have a net realizable value. If the net realizable value is lower than the carrying amount, a reserve is provided. I. FAIR VALUE OF FINANCIAL INSTRUMENTS ASC 820, “ Fair Value Measurements and Disclosures ” requires disclosures of information about the fair value of certain financial instruments for which it is practicable to estimate the value. The carrying amounts reported in the balance sheet for cash, accounts payable and accrued expenses, and loans payable approximate their fair market value based on the short-term maturity of these instruments. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Company. Unobservable inputs reflect the Company’s own assumptions based on the best information available in the circumstances. The fair value hierarchy prioritizes the inputs used to measure fair value into three broad levels. The three levels of the fair value hierarchy are defined as follows: Level 1 — Inputs are quoted prices in active markets for identical assets or liabilities as of the reporting date. Level 2 — Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, as of the reporting date. Level 3 — Unobservable inputs for the asset or liability that reflect management’s own assumptions about the assumptions that market participants would use in pricing the asset or liability as of the reporting date. The summary of fair values and changing values of financial instruments as of January 1, 2013 (beginning of period) and September 30, 2013 (end of period) is as follows: Instrument Beginning of Period Change End of Period Level Valuation Methodology Derivative liabilities- notes payable $ - $ 106,592 $ 3 Binomial Lattice Model Please refer to Note 16 for disclosure and assumptions used to calculate the fair value of the derivative liabilities. J. RESEARCH AND DEVELOPMENT Research and development activities for product development are expensed as incurred. Costs for the nine months ended September 30, 2013 and 2012 were $573,600 and $772,468, respectively. K. STOCK BASED COMPENSATION The Company applies the fair value method of ASC 718, “ Share Based Payment ”, in accounting for its stock based compensation. This standard states that compensation cost is measured at the grant date based on the value of the award and is recognized over the service period, which is usually the vesting period. The Company values stock based compensation at the market price for the Company’s common stock as of the date in which the obligation for payment of services is incurred. L. COMMON STOCK OPTIONS AND PURCHASE WARRANTS The Company accounts for common stock options and purchase warrants at fair value in accordance with ASC 815-40, “
